—In a matrimonial action in which the parties were divorced by judgment dated June 4, 1990, the defendant father appeals from stated portions of (1) an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated July 16, 1993, which, after a hearing, inter alia, denied his motion for an order enjoining the plaintiff mother from relo*386eating to Florida with the parties’ youngest daughter, and granted the mother’s cross motion to the extent of permitting her to move to Florida with the parties’ youngest daughter on a temporary basis, “subject to review by [the] court in January of 1994”, and (2) an order of the same court, dated March 25, 1994, which after a further hearing, inter alia, authorized the mother to permanently relocate to Florida with the parties’ youngest daughter.
Ordered that the appeal from the order dated July 16, 1993, is dismissed as academic, without costs or disbursements, as that order was superseded by the order dated March 25, 1994 (see, Schussler v Schussler, 142 AD2d 673); and it is further
Ordered that the order dated March 25, 1994, is affirmed, insofar as appealed from, without costs or disbursements.
We cannot say that the court, in granting the plaintiff mother permission to relocate to Florida with the parties’ youngest daughter, erred in finding special circumstances under the totality of this case (Matter of Radford v Propper, 190 AD2d 93). Moreover, it is clear to us that the court’s ruling was in the child’s best interest. Rosenblatt, J. P., Miller, Ritter and Hart, JJ., concur.